
	
		I
		112th CONGRESS
		2d Session
		H. R. 6486
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. McKinley (for
			 himself, Mr. Bishop of Utah,
			 Mr. Rahall, and
			 Mr. Gardner) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 5, United States Code, to decrease the
		  annual effect on the economy that a rule must have to be a major rule from
		  $100,000,000 to $50,000,000 for the purpose of increasing the number of rules
		  for which Congress can use the resolution of disapproval procedure to
		  disapprove a major rule, and for other purposes.
	
	
		1.Amendment to the definition
			 of a major rule
			(a)Major
			 ruleSection 804(2)(A) of
			 title 5, United States Code, is amended by striking $100,000,000
			 and inserting $50,000,000.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to any
			 proposed rule for which the Federal agency promulgating such rule submits a
			 report under section 801(a)(1)(A) of title 5, United States Code, on or after
			 the date of the enactment of this Act.
			2.Significant
			 regulatory action under executive order 12866
			(a)Significant
			 regulatory actionIn applying
			 Executive Order 12866 (58 Fed. Reg. 51735; relating to regulatory planning and
			 review), the head of any agency and the Administrator of the Office of
			 Information and Regulatory Affairs shall consider a regulatory action to be a
			 significant regulatory action under section 3(f)(1) of such Executive order if
			 the rule that is likely to result from such regulatory action may have an
			 annual effect on the economy of $50,000,000 or more.
			(b)Effective
			 dateThis section shall apply to—
				(1)any planned regulatory action that the head
			 of an agency submits to the Administrator of the Office of Information and
			 Regulatory Affairs under section 6(a)(3) of Executive Order 12866 on or after
			 the date of the enactment of this Act; and
				(2)any regulatory
			 action in a regulatory plan that the head of an agency submits to the
			 Administrator under section 4(c) of such Executive order on or after such date
			 of the enactment.
				(c)DefinitionsIn
			 this section, the terms agency, regulatory action,
			 and rule have the meanings given those terms for purposes of
			 Executive Order 12866.
			
